498 Pa. 140 (1982)
445 A.2d 106
COMMONWEALTH of Pennsylvania
v.
Richard WOODS, Appellant.
Supreme Court of Pennsylvania.
Argued April 16, 1982.
Decided May 21, 1982.
*141 Barry H. Denker, Philadelphia, Mary McNeill Greenwell, for appellant.
Robert B. Lawler, Chief, Appeals Div., Gaele McLaughlin Barthold, Eric Henson, Asst. Dist. Attys., for appellee.
Before O'BRIEN, C.J., and ROBERTS, NIX, LARSEN, FLAHERTY and HUTCHINSON, JJ.

ORDER
PER CURIAM.
Appeal dismissed, 275 Pa.Super. 392, 418 A.2d 1346, as having been improvidently granted.
McDERMOTT, J., did not participate in the consideration or decision of this case.